ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed August 9, 2022 will not be entered.  While the proposed amendments do appear to overcome the outstanding rejection under 35 U.S.C. 112(b), they also raise new issues that would require further consideration and search.  The proposed amendment to Claim 1 sets forth “an initial gel time” and “an aged gel time” for the foamable composition, which would raise a new issue under 35 U.S.C. 112(b).  The proposed amendment does not specify how these gel times are determined, e.g. when initial gel and aged times are observed.  New Claims 31 – 35 are also proposed which are directed to embodiments in which the precipitant resistant metal catalyst comprises a precipitant resistant tin-based metal catalyst.  However, these claims are all directed to a non-elected embodiment, applicant elected the precipitant resistant zinc-based catalyst species (Group 2) for examination in the Response to Restriction Requirement filed January 19, 2021.    
The proposed amendments also raise the issue of new matter.  The claims now set forth said foamable composition has an initial gel time and an aged gel time of less than 60 seconds.  Applicant cites the examples and Figure 1 of the instant specification but they do not provide support for initial and aged gel times values over the entire claimed range encompassing any value equal to 60 seconds or less.

Response to Amendment
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive, as the arguments are directed to the newly presented limitations which have not been entered.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/Primary Examiner, Art Unit 1764